Citation Nr: 0946181	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  06-14 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C, 
cirrhosis, and pancreatitis (claimed as chronic liver 
disease).

2.  Entitlement to service connection for esophageal varices 
(claimed as venous restriction).

3.  Entitlement to service connection for gastroesophageal 
reflux disease/gastric ulcer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from July 1980 to May 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran was scheduled for a Travel Board Hearing in July 
2007, however he failed to appear.  Under the applicable 
regulation, if an appellant fails to appear for a scheduled 
hearing and a request for postponement has not been received 
and granted, the case will be processed as though the request 
for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) 
(2009).  Accordingly, this Veteran's request for a hearing is 
considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

At the time of filing his claims, the Veteran submitted VA 
Form 21-4142 (Authorization and Consent to Release 
Information to the VA) requesting that medical record be 
obtained from Bay Pines VA Medical Center (MC) for treatment 
from 1995 to the present for cirrhosis of the liver, 
pancreatitis, bleeding ulcer, gastric ulcer and water 
retention in his legs.  In his Notice of Disagreement and VA 
Form 9 (Substantive Appeal), the Veteran stated that he had 
received medical treatment in December 1994 for pancreatitis, 
cirrhosis, hepatitis C and gastroesophageal reflux disorder 
also from the Bay Pines VAMC.  There is no indication in the 
claims folder that these records were requested.  There are 
medical records from Bay Pines VAMC in the claims dated in 
2004 and 2005, but none earlier.  The Veteran also informed 
the RO that medical records from October 1992, pertinent to 
his claim for a bleeding ulcer and liver infections could be 
obtained from Bay Front Medical Center.

During a VA psychology consult in October 2004 the Veteran 
reported that he had received SSI [Supplemental Security 
Income] from 1994 until 2002, when the benefits were 
discontinued.  He stated that he has applied for 
reinstatement of those benefits.  The medical and legal 
documents pertaining to prior Social Security Administration 
(SSA) benefits, the application and other documents for 
reinstatement and any current benefits have not been 
associated with the claims folder.  The possibility that SSA 
records could contain evidence relevant to the claims cannot 
be foreclosed absent a review of those records.  Quartuccio 
v. Principi, 16 Vet. App. 183, 188 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records for the 
Veteran from the VAMC in Bay Pines, 
Florida from December 1994 to the present 
regarding hepatitis C, cirrhosis, 
pancreatitis, esophageal varices and 
gastroesophageal reflux disease/gastric 
ulcer.  All efforts to obtain these VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  After obtaining any necessary 
information and authorization, request the 
Veteran's treatment records from Bayfront 
Medical Center, St. Petersburg, Florida 
dated October 1992 for bleeding ulcer and 
liver infection.  Request that the 
facility provide a negative response if 
records are not available.  

3.  Obtain from SSA the records pertinent 
to the Veteran's claims for Social 
Security disability benefits as well as 
the medical records relied upon concerning 
the claims.  Records should specifically 
include all medical records relied upon in 
conjunction with any filed claim by the 
Veteran for SSI benefits.  Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder. 

4.  Afford the Veteran a VA examination to 
determine the nature and etiology of any 
hepatitis C, cirrhosis, pancreatitis, 
esophageal varices, and/or 
gastroesophageal reflux disease/gastric 
ulcer.  The Veteran's claims file, to 
include a copy of this REMAND, must be 
provided to the examiner(s) designated to 
examine the Veteran, and the examination 
report(s) should note review of the file.

For pertinent disability identified, the 
examiner(s) should provide an opinion as 
to whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that it had its clinical 
onset in service or is otherwise related 
to active duty.  The examiner(s) should 
set forth a rationale for the conclusions 
reached and reconcile any opinion with the 
service treatment records and the post 
service clinical record.

5.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claims.  If 
action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


